 Case: 1:14-cv-01748 Document #: 2952 Filed: 03/08/19 Page 1 of 8 PageID #:76575



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


IN RE: TESTOSTERONE                                        MDL No. 2545
REPLACEMENT THERAPY
PRODUCTS LIABILITY LITIGATION                              Master Docket Case No. 1:14-cv-
                                                           1748

THIS DOCUMENT RELATES TO:                                  Honorable Matthew F. Kennelly
All cases

                       UNOPPOSED MOTION FOR APPROVAL OF
                       AXIRON QUALIFIED SETTLEMENT FUND


       Negotiating Plaintiff Counsel (“NPC”), as counsel for certain plaintiffs in this MDL 2545

and other claimants, hereby move the Court to enter an Order Establishing a Qualified

Settlement Fund (“QSF”) as required under the Confidential Master Settlement Agreement

(“MSA”) between NPC and defendant Eli Lilly and Company (“Lilly”; together with NPC, “the

Parties”) and establishing Providio MediSolutions, LLC, and any later Court-approved

successors and/or assigns (“Providio”) as the Qualified Settlement Fund Administrator (“QSF

Administrator”). In support of this Motion, NPC state as follows:

       1.       Plaintiffs and other claimants represented by NPC and by Participating Law

Firms, as defined under the MSA (“Claimants”), are seeking damages from Lilly for injuries

allegedly arising from their use of “Axiron,” which refers to all products containing testosterone.

       2.       Lilly denies any and all liability to Claimants. In an effort to resolve these

disputes, NPC and Lilly entered into the MSA to resolve all claims arising out the use of Axiron.

       3.       An Order establishing the QSF will benefit Claimants and Lilly by assuring

finality to the litigation upon fulfillment of the conditions of the MSA. NPC have conferred with

counsel for Lilly, and Lilly has no objection to this filing and to entry of the proposed Order

based hereon.
 Case: 1:14-cv-01748 Document #: 2952 Filed: 03/08/19 Page 2 of 8 PageID #:76576



       4.        Lilly will be paying the sum agreed upon in the MSA (“Settlement Funds”) into

the QSF in accordance with the terms of the MSA.

       5.        This Court has jurisdiction over this matter under Treas. Reg. Section 1.468B-

1(c)(1), which states in relevant part that a QSF “is established pursuant to an order of, or is

approved by, the United States, any state (including the District of Columbia), territory,

possession, or political subdivision thereof, or any agency or instrumentality (including a court

of law) . . . and is subject to the continuing jurisdiction of that governmental authority.”

       6.        By order of this Court, the QSF shall be established within the meaning of section

468B of the Internal Revenue Code of 1986, as amended (“Code”) and Treasury Regulation

sections 1.468B-1, et seq., and remain subject to the continuing jurisdiction of this Court.

       7.        NPC request that the Court approve the engagement of Providio as the QSF

Administrator.     Providio possesses the requisite resources and experience to properly and

effectively set-up and administer the QSF. Providio’s address is 5613 DTC Parkway, Suite 610,

Greenwood Village, CO 80111. Providio submits personally to the jurisdiction of this Court.

Providio, as the QSF Administrator, will be authorized to make disbursements from the QSF

consistent with this Motion, the Court’s Order, and the MSA. Should Providio experience

dissolution or bankruptcy, its appointment as QSF Administrator shall terminate and NPC, with

the consent of Lilly, will seek Court approval of a successor QSF Administrator.

       8.        The Settlement Funds are the sole property of the QSF. The Settlement Funds

shall only be made available to the eligible Claimants, as defined and determined under the

MSA, as specifically set forth in the MSA. Until such time as monies are disbursed from the

QSF pursuant to the terms of the MSA, the Claimants and NPC shall not possess any rights to

demand or receive any portion of the Settlement Funds or to mortgage, pledge, or encumber the




                                               -2-
 Case: 1:14-cv-01748 Document #: 2952 Filed: 03/08/19 Page 3 of 8 PageID #:76577



same in any manner. To the extent possible, the terms of this Motion and the Court’s Order

establishing the QSF shall be construed so as to prevent the Claimants and NPC from being in

constructive receipt, as determined under federal income tax principles, of any amounts held by

the QSF.

        9.       NPC request that no bond be required, provided that all settlement proceeds,

which include all principal and interest earned thereon, shall be deposited in an account held in

custody at Esquire Bank (the “Bank”), a financial institution with headquarters in the state of

New York, for the benefit of, and titled in the legal name of, the Axiron Qualified Settlement

Fund.    The Bank shall invest monies deposited pursuant to the instructions of the QSF

Administrator.     Such investments may be (a) with third parties in instruments/securities

comprised of United States Agency, Government Sponsored Enterprises or Treasury debt

securities or obligations (maturities not to exceed five years at a time of purchase) or mutual

funds invested solely in such instruments (average maturity not to exceed five years); (b) with

third parties in cash equivalent securities, including SEC registered money market funds and

collateralized money market accounts; (c) in one or more checking accounts at the Bank up to

current FDIC insurance limits; and (d) certificates of deposit that are fully insured by the Federal

Deposit Insurance Corporation (“FDIC”) through use of the Certificate of Deposit Account

Registry Services (“CDARS”), and/or Insured Cash Sweep (“ICS”) pursuant to the CDARS/ICS

Deposit Placement Agreement with the Bank. The Bank shall be responsible for following the

written investment instructions of the QSF Administrator. The QSF Administrator shall be

responsible for ensuring that a principal preservation investment policy is implemented. The

QSF Administrator may remove the Bank with or without cause, subject to the Parties’ approval

and further Order of this Court. The QSF Administrator may designate a replacement bank upon




                                              -3-
 Case: 1:14-cv-01748 Document #: 2952 Filed: 03/08/19 Page 4 of 8 PageID #:76578



the written consent of NPC and Lilly, to be appointed by further Order of this Court. In the

event of such replacement, the terms and conditions of this paragraph, including without

limitation, those addressing bond requirements, investments, and disbursements from the QSF,

shall apply to any such replacement bank. The QSF Administrator shall not be liable for any

losses as a result of investing the Settlement Funds as directed by the Court, except to the extent

that it is finally determined by this Court that the QSF Administrator was negligent or acted with

willful misconduct in connection with the investment of the Settlement Funds.

       10.     The Bank shall not be allowed to disburse any income or principal from the QSF

except upon written instructions of the QSF Administrator that are supported by a written joint

authorization signed by NPC and on behalf of Lilly, specifying the payment(s) and payee(s)

consistent with the MSA, or upon an order of this Court following the joint motion of the Parties.

Only the QSF Administrator, upon such joint instruction, is permitted to authorize a

disbursement or make any withdrawal from the QSF.

       11.     All interest or investment income earned on the account(s) of the QSF shall inure

to the benefit of the QSF and shall be used first to pay any taxes and tax return

administration/preparation costs for the QSF Administrator to pay taxes on gains in the QSF, tax

return/accounting fees, and any other costs associated with administration of the QSF. The QSF

Administrator shall direct any and all payments of such interest or investment income and any

interest accrued on the QSF account, pursuant to a written joint authorization signed by NPC and

on behalf of Lilly.

       12.     Within fifteen (15) days after the end of each calendar quarter, the QSF

Administrator will prepare and deliver QSF Statements (“Statements”) to NPC and Lilly. The

Statements shall include a statement of receipts, investment earnings, and disbursements.




                                              -4-
 Case: 1:14-cv-01748 Document #: 2952 Filed: 03/08/19 Page 5 of 8 PageID #:76579



       13.      The QSF Administrator shall have the right to rely upon any affidavit, certificate,

letter, notice, electronic mail or other document believed by the QSF Administrator to be genuine

and sufficient, and upon any other evidence believed by the QSF Administrator, in its reasonable

judgment, to be genuine and sufficient, which may be provided to the QSF Administrator by

NPC or Lilly.

       14.      The QSF Administrator shall be indemnified and held harmless by NPC and

Claimants and/or their counsel, (current and/or future, as applicable) from any claims made by

any alleged lien holder, or other person or entity that attempts to assert a right of payment,

reimbursement or garnishment against the QSF. Should the QSF Administrator be named as a

party to, or threatened to be made a party to, any threatened, pending or completed action, suit or

proceeding of any kind, whether civil, administrative or arbitrative, and whether brought by or

against or otherwise involving the QSF, by reason of the QSF Administrator having served in

any capacity on behalf of the QSF, the QSF Administrator shall be indemnified and held

harmless by NPC and any Claimants against reasonable expenses, costs and fees (including

attorney fees), judgment, awards, costs, amounts paid in settlement, and liabilities of all kinds

incurred by the QSF Administrator in connection with or resulting from such actual or threatened

action, suit or proceeding, except to the extent that it is finally determined by this Court that the

QSF Administrator was negligent or acted with willful misconduct in connection with the

administration of the QSF.

       15.      The QSF, by and through the QSF Administrator, may purchase and assign any

structured settlements created under any Release agreements with individual Claimants. Any

structured settlement annuity contract shall be issued by a life insurance company that is rated




                                               -5-
    Case: 1:14-cv-01748 Document #: 2952 Filed: 03/08/19 Page 6 of 8 PageID #:76580



A+ or better by A.M. Best Company.1 The claims made by individuals who suffered (or will

suffer) personal injury allegedly caused by Lilly’s products are (or will be) made on account of

physical bodily injury and/or wrongful death and arise out of alleged liability in tort or violation

of law. Such Claimants (and their attorneys, as applicable), shall agree in writing to a discharge

of the proceeds from the QSF and the QSF Administrator’s liabilities in the making of any

structured settlement payments, also known as periodic payments, by executing, along with the

QSF Administrator, any necessary documents required or related to the discharge of those

liabilities.

         16.    Upon final disbursement of all monies paid into the QSF, the QSF Administrator

shall take appropriate steps to wind down the QSF and, thereafter, be discharged from any

further responsibility with respect to the Settlement Funds.

         17.    The QSF Administrator will obtain a Federal Taxpayer Identification Number for

the QSF upon the execution of an Order by this Court establishing the Fund.

         WHEREFORE, NPC respectfully request that the Court consent to take jurisdiction over

the QSF pursuant to Treas. Reg. Section 1.468B-1(c)(1), and issue an Order which:

         1.     Establishes the Axiron Qualified Settlement Fund as a QSF within the meaning of

Treas. Reg. § 1.468B-1 and pursuant to the jurisdiction conferred on this Court by Treas. Reg. §

1.468B-1(c)(1).

         2.     Appoints Providio as QSF Administrator pursuant to the terms, conditions, and

restrictions of this Motion and the MSA, thereby granting the QSF Administrator the authority to


1
 Structured Settlement Payments are assigned to a qualified assignee by entering into qualified
assignments of such structured settlement payments within the meaning of Section 130(c) of the Code.
The qualified assignee shall, respecting each person who is to receive periodic payments under a
settlement agreement, purchase one or more qualified funding assets within the meaning of
Section 130(d) of the Code to fund any structured settlement payments assigned to the qualified assignee.



                                                -6-
 Case: 1:14-cv-01748 Document #: 2952 Filed: 03/08/19 Page 7 of 8 PageID #:76581



conduct any and all activities necessary to administer and ultimately wind down the QSF as

described herein and in the MSA (including, without limitation, being authorized to make

disbursements from the QSF consistent with the MSA).

         3.   Appoints Esquire Bank as the financial institution at which the QSF

Administrator will establish bank and investment accounts for the QSF in accordance with this

Order.


Dated: March 8, 2019                      Respectfully submitted,

                                          /s/ Trent B. Miracle
                                          Trent B. Miracle
                                          Simmons Hanly Conroy
                                          One Court Street
                                          Alton, IL 62002
                                          618-259-2222
                                          Email: tmiracle@simmonsfirm.com

                                          Ronald E. Johnson, Jr.
                                          Schachter Hendy & Johnson PSC
                                          909 Wright's Summit Parkway
                                          Suite #210
                                          Ft. Wright, KY 41011
                                          (859) 578-4444
                                          Email: rjohnson@pschachter.com

                                          Christopher A Seeger
                                          Seeger Weiss LLP
                                          55 Challenger Road
                                          6th Floor
                                          Ridgefield Park, NJ 07660
                                          (212) 584-0700
                                          Email: cseeger@seegerweiss.com


                                          Plaintiffs’ Co-Lead Counsel




                                           -7-
  Case: 1:14-cv-01748 Document #: 2952 Filed: 03/08/19 Page 8 of 8 PageID #:76582



                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2019, I electronically filed the foregoing with the clerk

of the court by using the CM/ECF system which will automatically serve and send a notice of

electronic filing to all registered attorneys of record.

                                                /s/ Brendan A. Smith
                                                Brendan A. Smith




                                                -8-
